                           UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA

 Darrell L. Goss,                                 ) Civil Action No. 6:18-3245-BHH
                                                  )
                                    Plaintiffs,   )
                                                  )
                      v.                          )
                                                  )         OPINION AND ORDER
                                                  )
 Bryan P. Stirling, Charles Williams,             )
 Thomas Robertson, A. Gladwell,                   )
 Stephanie Marshall, Officer Stanley Terry,       )
 C. Jones, Deborah Richter, NFN Franklin,         )
 NFN Peek, NFN Hall, John Doe 1, Officer          )
 John Doe 2, Juanita Moss, Willie Smith,          )
 Chaplain Barber, and Canteen Manager             )
 Yeldell,                                         )
                                                  )
                         Defendants.              )
 _________________________________                )

       This matter is before the Court on the Report and Recommendation (ECF No. 140)

of United States Magistrate Judge Kevin F. McDonald recommending that Plaintiff’s motion

for default judgment (ECF No. 136 ) be denied. After carefully reviewing the Report and

Recommendation, the Court adopts the Report and Recommendation in full.

       Magistrate Judge McDonald issued a Report setting forth the filing history of this

case, and concluded that Defendants timely filed their answer and properly served Plaintiff,

so the motion for default judgment is meritless. (ECF No. 136 at 2.)       Plaintiff filed no

objections and the time for doing so expired on August 16, 2019.

       The Magistrate Judge makes only a recommendation to this Court.                  The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. See Mathews v. Weber, 423 U.S. 261 (1976). The

Court is charged with making a de novo determination of any portion of the Report and
Recommendation of the Magistrate Judge to which a specific objection is made. The Court

may accept, reject, or modify, in whole or in part, the recommendation made by the

Magistrate Judge or recommit the matter to the Magistrate Judge with instructions. See

28 U.S.C. § 636(b). The Court reviews the Report and Recommendation only for clear

error in the absence of an objection. See Diamond v. Colonial Life & Accident Ins. Co.,

416 F.3d 310, 315 (4th Cir. 2005) (stating that “in the absence of a timely filed objection,

a district court need not conduct a de novo review, but instead must only satisfy itself that

there is no clear error on the face of the record in order to accept the recommendation”)

(citation omitted).

       After reviewing the motion and response, the record, and the Report and

Recommendation of the Magistrate Judge, the Court finds no clear error. Accordingly, the

Court adopts and incorporates the Report and Recommendation (ECF No. 140) by

reference into this order. It is therefore ORDERED that Plaintiff’s motion for default

judgment (ECF No. 136) is DENIED.

       IT IS SO ORDERED.

                                                    /s/ Bruce Howe Hendricks
                                                    United States District Judge

Greenville, South Carolina
August 23, 2019


                                            *****

                             NOTICE OF RIGHT TO APPEAL

      The parties are hereby notified that any right to appeal this Order is governed by
Rules 3 and 4 of the Federal Rules of Appellate Procedure.




                                             -2-
